Citation Nr: 0529848	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  99-22 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 6 to December 
18, 1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 decision by the RO in Los Angeles, 
California, which denied service connection for hypertension.

In February 2000, the veteran appeared and gave testimony at 
an RO hearing before a hearing officer.  A transcript of that 
hearing is of record.

In March 2001 and again in October 2003, the Board remanded 
the case to the RO for further evidentiary development.  The 
case was subsequently returned to the Board.


FINDINGS OF FACT

1.  All notification and development action needed to 
adjudicate the claim on appeal has been accomplished.

2.  Hypertension clearly and unmistakably pre-existed 
service.

3.  Pre-existing hypertension did not undergo an increase in 
the underlying pathology in active service.


CONCLUSION OF LAW

Pre-service hypertension was not aggravated in active duty.  
38 U.S.C.A. §§ 1111, 1110, 1153 (West 2002); 38 C.F.R. §§ 
3.303, 3.306, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

The VCAA and its implementing regulations, as amended, 
provide that upon the submission of a substantially complete 
application for benefits, VA will notify a claimant of the 
information and evidence needed to substantiate a claim, and 
of what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  As part of this duty, VA will 
advise claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b).  The VCAA and implementing 
regulations also define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The September 1999 statement of the case, the February 2000, 
February 2003 and October 2004 supplemental statements of the 
case, and February 1998, March 1998, March 2001, December 
2002, May 2003, January 2004, March 2004, and February 2005 
letters from the RO, gave the veteran notice of the evidence 
necessary to substantiate his claim.  

The evidence development letters dated in May 2003, January 
2004, March 2004 and February 2005, also advised the veteran 
of what evidence he was responsible for providing and what 
evidence VA would undertake to obtain.  The February 2005 
letter told the veteran to submit any evidence in his 
possession that pertained to the claim.  38 C.F.R. 
§ 3.159(b); cf. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (holding that the failure to explicitly tell a 
claimant to submit relevant evidence in the claimant's 
possession was generally not prejudicial to the claimant).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA should generally provide VCAA notice prior to an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  The Court also noted that 
"there is no nullification or voiding requirement [of RO 
decisions issued prior to VCAA notice] either explicit or 
implicit in this decision."  Id, at 120.  

The Court has since reiterated that delayed notice will not 
ordinarily prejudice a claimant, and even that a sufficient 
remedy for inadequate notice was for VA to take actions that 
ensured that the required notice was ultimately provided 
after the initial adjudication.  Mayfield v. Nicholson.  

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he had submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).

The VCAA also requires VA to assist a claimant with the 
development of evidence by providing a medical examination or 
opinion if one is necessary to decide a claim for benefits.  
See 38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).

To develop the evidence concerning the above issue, in March 
2001, the Board remanded the veteran's claims in order to 
afford him a current VA examination.  

The VA gave the veteran the opportunity for an examination in 
conjunction with his claim.  In March 2001, the veteran was 
notified by letter of the consequences if he failed to report 
for a VA examination.  In December 2001, the veteran was 
notified of the date, time and place of his scheduled 
examination.  The letter was sent to the veteran's current 
address.  A notation within the claims folder states that the 
veteran failed to report for his December 2002 examination.  
The veteran never disputed that he failed to report for the 
examination or explained why.

In order to further develop the evidence, in October 2003, 
the Board remanded the veteran's claim in order to obtain a 
medical opinion as to the etiology of the veteran's currently 
diagnosed hypertension.

Though not requested in the October 2003 Board Remand, the RO 
again attempted to provide the veteran with a current VA 
examination.  In January 2004, the veteran was notified of 
the date, time and place of his scheduled examination.  The 
letter was sent to the veteran's current address.  A notation 
within the claims folder states that the veteran failed to 
report for his January 2004 examination.  Again, the veteran 
never disputed that he failed to report for the examination 
or explained why.
  
When a veteran fails without good cause to report for a VA 
examination requested by VA in conjunction with a claim, VA 
is not obliged to attempt to provide another. 38 C.F.R. § 
3.655(a) (2004).

The consequence in this case of the veteran's failure without 
good cause to report for the VA examination is that his 
disability must be rated on the basis of the other relevant 
evidence on file.  38 C.F.R. § 3.655(b).  While VA has a duty 
to assist the veteran in the development of his claim, the 
veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The Board concludes that 
VA has no remaining duty under the VCAA to provide a medical 
examination in conjunction with the claim.  

Accordingly, the Board finds that there is no further 
assistance that would be reasonably likely to substantiate 
the claim.



Factual Background

The veteran's service medical records show that on 
examination completed in October 1973 for enlistment 
purposes, his sitting blood pressure reading was 138/82.  In 
an accompanying report of medical history, the veteran 
checked a box indicating that he had a history of high or low 
blood pressure.  The veteran signed this form.  A notion made 
by the examiner elaborated that the veteran had been found to 
have high blood pressure on an examination two months ago.  
It was added that he was in good health and had no history of 
serious disease or abnormality.

On November 7, 1973, the day following entrance into service, 
the veteran was referred for further evaluation.  It was 
noted that he had a history of hypertension, and a family 
history of the same.  His blood pressures were 152/88 on the 
right, and 160/90.  On evaluation on November 9, 1973, it was 
again reported that the veteran had been told that he had 
elevated blood pressure two months earlier.  It was reported 
that at induction he had the "above BP."  His blood 
pressures were 160/90, and 155/92.  Several additional blood 
pressure readings were obtained during the veteran's brief 
period of service.  All revealed systolic readings between 
152 and 170, and diastolic readings between 96 and 118.  

In a clinical record dated November 9, 1973, it was 
elaborated that the veteran had been told by a physician two 
months earlier that he had hypertension and had been rejected 
for a job with Pacific Telephone Company.

On examination completed for purposes of separation from 
service on November 9, 1973, it was noted that the veteran 
had a history of elevated high blood pressure that had 
existed prior to service.  It was again reported that two 
months prior to the examination, he was rejected from a job, 
due to high blood pressure.  The diagnosis was hypertension.  
Blood pressures of 160/90, and 155/92 were reported.

VA outpatient treatment records dated February 1998 to 
October 2002, reveal that the veteran continued to have 
intermittently elevated blood pressure readings, and was 
assessed as having hypertension.  He was reportedly seen 
after an elevated blood pressure was found at a health fair.  
In September 1998 he reported that he had had high blood 
pressure since 1973.

In a letter dated in June 1998, the employment manager from 
Pacific Bell wrote regarding the veteran's inquiry as to an 
application submitted "back in 1972."  The manager added 
that she had been unable to obtain any records or information 
indicating that the veteran had applied for a job with 
Pacific Bell.

At a hearing conducted before a hearing officer at the RO in 
February 2000, the veteran testified that he had never 
applied for a job at Pacific Bell, and that no physician had 
ever told him prior to service that he had elevated blood 
pressure.  He stated that he first became aware of elevated 
blood pressure during basic training.

In April 2004, a VA physician reviewed the veteran's claims 
folder, which included his service medical records, and was 
asked to render an opinion regarding whether or not the 
veteran developed hypertension while on active military duty, 
and if hypertension was found to have pre-existed military 
service, whether or not the veteran's hypertension worsened 
during active military duty.

The April 2004 report from the VA examiner, thoroughly 
documented all medical records contained within the veteran's 
claims folder.  The examiner opined that the veteran had 
hypertension that existed prior to service and in no way was 
the veteran's hypertension aggravated or worsened by the 
veteran's extremely brief military service.  

The examiner further explained, that once an individual was 
identified as being unfit for induction, they were 
transferred to a medical holding company and assigned very 
limited duties until a final decision was made in regards to 
their release.  He stated that it was inconceivable under the 
given circumstances that the United States Army played any 
causal or aggravating role regarding the veteran's 
hypertension.  In addition, he found that the veteran's 
period of service was extremely brief, and there was a lack 
of any in-service incidents, stressors, etc., which might be 
expected to have worsened the veteran's already established 
hypertension.

Laws and Regulations
Service Connection

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection generally requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, certain chronic diseases, including 
hypertension, may be presumed to have been incurred during 
service if they become manifested to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Chronic diseases, including hypertension, shown as such in 
service, with subsequent manifestations of the same disease 
at any later date, however remote, will be service connected, 
unless clearly attributable to an intercurrent cause.  For a 
showing of the chronic disease in service, there must be 
sufficient observation to identify the disease entity as 
opposed to merely isolated findings.  38 C.F.R. § 3.303(b) 
(2004).

Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service. 38 C.F.R. § 
3.303(d).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment, and was not 
aggravated by service.  38 U.S.C.A. § 1111 (West 2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2004).

VA has implemented these statutes with 38 C.F.R. § 3.306, 
which provides:

(a) General.  A preexisting injury or 
disease will be considered to have been 
aggravated by active military, naval, or 
air service, where there is an increase 
in disability during such service, unless 
there is a specific finding that the 
increase in disability is due to the 
natural progress of the disease.

(b)  Wartime service; peacetime service 
after December 31, 1946.  Clear and 
unmistakable evidence (obvious or 
manifest) is required to rebut the 
presumption of aggravation where the pre-
service disability underwent an increase 
in severity during service.  This 
includes medical facts and principles 
which may be considered to determine 
whether the increase is due to the 
natural progress of the condition.   
Aggravation may not be conceded where the 
disability underwent no increase in 
severity during service on the basis of 
all the evidence of record pertaining to 
the manifestations of the disability 
prior to, during and subsequent to 
service.

(1)  The usual effects of medical and 
surgical treatment in service, having the 
effect of ameliorating disease or other 
conditions incurred before enlistment, 
including postoperative scars, absent or 
poorly functioning parts or organs, will 
not be considered service connected 
unless the disease or injury is otherwise 
aggravated by service.

(2)  Due regard will be given the places, 
types, and circumstances of service and 
particular consideration will be accorded 
combat duty and other hardships of 
service.  The development of symptomatic 
manifestations of a preexisting disease 
or injury during or proximately following 
action with the enemy or following a 
status as a prisoner of war will 
establish aggravation of a disability.  
38 C.F.R. § 3.306(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).
 
With regard to original claims, when entitlement to a benefit 
cannot be established or conformed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination, the claim will 
be rated based on the evidence or record.  See 38 C.F.R. § 
3.655 (2004).  

Analysis

The Court has held that in order for hypertension to be shown 
as a current disability, it must be present to the minimum 
compensable degree under the rating schedule.  Cox v. Brown, 
5 Vet. App. 95, 99 (1993); Rabidueau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Under the rating schedule hypertension 
is defined as diastolic readings predominantly of 90 or more, 
or systolic blood pressure that is predominantly 160 or more.  
38 C.F.R. § 4.104, Note (1), following Diagnostic Code 7101 
(2004).


Because hypertension was not noted on the examination for 
entrance into service, the presumption of soundness is 
applicable, and clear and unmistakable evidence is needed to 
rebut that presumption.  38 U.S.C.A. § 1111.  

The veteran has offered conflicting statements regarding the 
pre-service history of hypertension.  There are repeated 
reports in the service medical records of pre-service 
hypertension, while the veteran has offered recent testimony 
and statements to the effect that he was unaware of any pre-
service history of hypertension.  

Given the fact that he completed and signed a statement for 
entrance into service reporting pre-existing disability, and 
reported a similar history on several occasions thereafter, 
his recent testimony that none of this happened is 
implausible.  To accept the veteran's recent testimony it 
would be necessary to believe that the veteran mistakenly 
indicated a pre-service history of hypertension, and that 
several medical professionals invented a history with details 
of pre-existing hypertension.

To some extent the debate about what the veteran reported is 
a red herring.  As a lay person he would not be competent to 
report a pre-service finding of hypertension, and his reports 
of what physicians told him prior to service are medical 
hearsay.  Robinette v. Brown, 8 Vet. App. 69 (1995).

The competent medical opinion, consisting of that supplied by 
the VA physician rendered in April 2004, is that hypertension 
pre-existed service.  This opinion is buttressed by the 
service medical records showing elevated blood pressure 
readings the day after entering service.

Because all competent medical opinion is to the effect that 
the disability pre-existed service, and that opinion is 
consistent with the service medical records, the Board finds 
that the evidence is clear and unmistakable that hypertension 
pre-existed service.

To rebut the presumption of soundness the evidence must also 
be clear and unmistakable that the disease or disability 
underwent no increase in severity in service.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The service medical records show that after entrance into 
service, the veteran had some blood pressure readings higher 
than was reported on the examination for entrance into 
service while other blood pressure readings were the same as 
those reported on the entrance examination.  These records do 
not on their face document any increase in disability during 
the days of the veteran's active service.

Again, the only competent opinion is that provided by the VA 
physician in April 2004.  That physician concluded that there 
was no aggravation.  This conclusion is also supported by the 
post-service record, which documents no treatment for 
hypertension for decades after service.  Given this record, 
and the competent opinion, the Board finds that the evidence 
is clear and unmistakable that there was no aggravation.

Because the evidence is clear and unmistakable that 
hypertension pre-existed service and was not aggravated 
therein, the evidence is against the claim, and it must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) 
(discussing 38 U.S.C.A. § 5107(b) (formerly 38 U.S.C.A. § 
3007(b)).


ORDER

Entitlement to service connection for hypertension is denied.



	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


